Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered January 27, 2004, convicting defendant, after a jury trial, of attempted robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]).
We perceive no basis for reducing the sentence.
The arguments raised in defendant’s pro se supplemental brief are without merit. Concur—Mazzarelli, J.P., Andrias, Gonzalez, Sweeny and McGuire, JJ.